*1071OPINION.
Trammell:
The issue in this case is whether the Peabody Court Syndicate, created by the agreement set out in our findings of fact above, is an “association” taxable as a corporation, within the meaning of the Revenue Act of 1924, as determined by the respondent, or whether it is a trust and taxable only as such, as contended by the petitioners.
This same question was before us in the companion case of J. W. Pritchett et al., Trustees for Hillsboro Court Syndicate, 17 B. T. A. 1056, decided this date, wherein we held that the syndicate, acting through its trustees the petitioners herein, was actively engaged in carrying on a business enterprise for profit, and that it was therefore an “ association ” taxable as a corporation under the provisions of the statute. On authority of that decision, the determination of the respondent in this proceeding is approved.

Judgment will be entered for the respondent.